

117 S2674 IS: Elder Justice Reauthorization and Modernization Act of 2021
U.S. Senate
2021-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2674IN THE SENATE OF THE UNITED STATESAugust 7, 2021Mr. Wyden (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reauthorize funding for programs to prevent, investigate, and prosecute elder abuse, neglect, and exploitation, and for other purposes.1.Short titleThis Act may be cited as the Elder Justice Reauthorization and Modernization Act of 2021.2.Reauthorization of funding for programs to prevent, and investigate elder abuse, neglect, and exploitation(a)Nursing home worker training grantsSection 2041 of the Social Security Act (42 U.S.C. 1397m) is amended to read as follows:2041.Nursing home worker training grants(a)In general(1)State entitlement(A)In generalEach State shall be entitled to receive from the Secretary for each fiscal year specified in subsection (e)(1) a grant in an amount equal to the amount allotted to the State under subparagraph (B).(B)State allotments(i)In generalSubject to clauses (ii) and (iii), the amount allotted to a State under this subparagraph for a fiscal year shall be—(I)the number of State residents who have attained 65 years of age or are under a disability (as defined in section 216(i)(1)), as determined by the Secretary using the most recent version of the American Community Survey published by the Bureau of the Census or a successor data set, divided by(II)the total number of such residents of all States.(ii)LimitationThe amount allotted to a State under this subparagraph for a fiscal year shall be not less than 0.25 percent of the available amount for the fiscal year.(iii)Adjustment of state allotmentsSubject to clause (ii), the Secretary shall proportionately increase or decrease the amounts allotted under this subparagraph for a fiscal year as necessary to ensure that the available amount for the fiscal year is allotted among the States.(iv)Redeterminations(I)FrequencyThe Secretary shall make the determination referred to in clause (i)(I) every 5 years.(II)LimitationSubject to clause (ii), the amount allotted to a State under this subparagraph, on the basis of such a determination, for a fiscal year after fiscal year 2026 shall be—(aa)not less than 90 percent of the amount of the grant made to the State under this subparagraph for the then preceding fiscal year; and(bb)not more than 110 percent of the amount referred to in item (aa).(2)Grants to Indian tribes and tribal organizations(A)In generalThe Secretary, in consultation with the Secretary of the Interior, shall make grants in accordance with this section to Indian tribes and tribal organizations who operate at least 1 eligible setting.(B)Grant formulaThe Secretary, in consultation with the Secretary of the Interior, shall devise a formula for distributing among Indian tribes and tribal organizations the amount required to be reserved by subsection (e)(1) for each fiscal year.(3)Sub-grantsA State, Indian tribe, or tribal organization to which an amount is paid under this section may use the amount to make sub-grants to local organizations, including community organizations, local non-profits, elder rights and justice groups, and workforce development boards for any purpose described in paragraph (1) or (2) of subsection (b).(b)Use of funds(1)Required usesA State to which an amount is paid under this section shall use the amount to—(A)provide wage subsidies to eligible individuals;(B)provide student loan repayment or tuition assistance to eligible individuals for a degree or certification in a field relevant to their position referred to in subsection (f)(1)(A);(C)guarantee affordable and accessible child care for eligible individuals, including help with referrals, co-pays, or other direct assistance; and(D)provide assistance where necessary with obtaining appropriate transportation, including public transportation if available, or gas money if public transportation is unavailable or impractical based on work hours or location.(2)Authorized usesA State to which an amount is paid under this section may use the amount to—(A)establish a reserve fund for financial assistance to eligible individuals in emergency situations;(B)provide in-kind resource donations, such as interview clothing and conference attendance fees;(C)provide assistance with programs and activities, including legal assistance, deemed necessary to address arrest or conviction records that are an employment barrier;(D)support employers operating an eligible setting in the State in providing employees with not less than 2 weeks of paid leave per year; or(E)provide other support services the Secretary deems necessary to allow for successful recruitment and retention of workers.(3)Provision of funds only for the benefit of eligible individuals in eligible settingsA State to which an amount is paid under this section may provide the amount to only an eligible individual or a partner organization serving an eligible individual.(4)NonsupplantationA State to which an amount is paid under this section shall not use the amount to supplant the expenditure of any State funds for recruiting or retaining employees in an eligible setting.(5)Obligation deadlineA State, Indian tribe, or tribal organization shall remit to the Secretary for reallotment under this section any amount paid under this section for a fiscal year that is not obligated within 2 years after the end of the fiscal year.(c)AdministrationA State to which a grant is made under this section shall reserve not more than 10 percent of the grant to—(1)administer subgrants in accordance with this section;(2)provide technical assistance and support for applying for and accessing such a subgrant opportunity;(3)publicize the availability of the subgrants;(4)carry out activities to increase the supply of eligible individuals; and(5)provide technical assistance to help subgrantees find and train individuals to provide the services for which they are contracted.(d)Reports(1)State reportsNot less frequently than annually, each State to which a grant has been made under this section shall transmit to the Secretary a written report describing the activities undertaken by the State pursuant to this section during the period covered by the report.(2)Report to the CongressNot later than 3 years after the date of the enactment of this section, and every 4 years thereafter, the Secretary shall submit to the Congress a written report outlining how the States have used the grants made under this section during the period covered by the report, which shall include—(A)the total amount expended in each State for each type of use described in paragraph (1) or (2) of subsection (b);(B)the total number of non-State organizations in each State to which grant funds were provided, and the amount so provided to each such organization;(C)the change in the number of individuals working in each job category described in subsection (f)(1)(A) in an eligible setting;(D)the average duration of employment for each such job category, by State;(E)the average annual wage of workers in each job category described in subsection (f)(1)(A) in an eligible setting;(F)the average amount of paid time off to which a worker in each job category described in subsection (f)(1)(A) in an eligible setting is entitled by their contract; and(G)such other data elements as the Secretary deems relevant.(e)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary $400,000,000 for each of fiscal years 2022 through 2025 to carry out this section, of which 2 percent shall be reserved for grants to Indian tribes and tribal organizations.(f)DefinitionsIn this section:(1)Available amountThe term available amount means, with respect to a fiscal year, the amount specified in subsection (e) that remains after the reservation required by such subsection for the fiscal year, plus all amounts remitted to the Secretary under subsection (b)(5) that have not been reallotted under subsection (a)(1)(B)(iii).(2)Eligible individualThe term eligible individual means an individual who—(A)(i)is a qualified home health aide, as defined in section 484.80(a) of title 42, Code of Federal Regulations;(ii)is a nurse aide approved by the State as meeting the requirements of sections 483.150 through 483.154 of such title, and is listed in good standing on the State nurse aide registry;(iii)is a personal care aide approved by the State, and furnishes personal care services, as defined in section 440.167 of such title;(iv)is a qualified hospice aide, as defined in section 418.76 of such title;(v)is a licensed practical nurse or a licensed or certified social worker; or(vi)is receiving training to be certified or licensed as such an aide, nurse, or social worker; and(B)provides (or, in the case of a trainee, intends to provide) services as such an aide, nurse, or social worker in an eligible setting.(3)Eligible settingThe term eligible setting means—(A)a skilled nursing facility, as defined in section 1819;(B)a nursing facility, as defined in section 1919;(C)a home health agency, as defined in section 1891;(D)a facility approved to deliver home or community-based services authorized under State options described in subsection (c) or (i) of section 1915 or, as relevant, demonstration projects authorized under section 1115;(E)a hospice, as defined in section 1814; or(F)a tribal assisted living facility.(4)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act..(b)Adult protective services functions and grant programs(1)Direct funding; State entitlementSection 2042 of the Social Security Act (42 U.S.C. 1397m–1) is amended—(A)in subsection (a), by striking paragraph (2) and inserting the following:(2)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $8,000,000 for each of fiscal years 2023 through 2025 to carry out this section.;(B)in subsection (b)—(i)in paragraph (2), by striking the availability of appropriations and; and(ii)by striking paragraph (5) and inserting the following:(5)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $400,000,000 for each of fiscal years 2023 through 2025 to carry out this section.; and(C)in subsection (c), by striking paragraph (6) and inserting the following:(6)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $75,000,000 for each of fiscal years 2023 through 2025 to carry out this section..(2)State entitlement; grants to Indian tribes and tribal organizationsSection 2042 of such Act (42 U.S.C. 1397m–1) is amended—(A)in subsection (a)(1)(A), by striking State and local and inserting State, local, and tribal;(B)in subsection (b)(1), by striking the Secretary shall annually award grants to States in the amounts calculated under paragraph (2) and inserting each State shall be entitled to annually receive from the Secretary in the amounts calculated under paragraph (2), and the Secretary may annually award to each Indian tribe and tribal organization in accordance with paragraph (3), grants;(C)in subsection (b)(2)—(i)in the paragraph heading, by inserting for a State after payment;(ii)by inserting that remains after the reservation under paragraph (3)(B) before multiplied; and(iii)in subparagraph (B)(i)—(I)by inserting that so remains after such year; and(II)by inserting amount so appropriated and inserting remaining amount; and(D)in subsection (b), by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively, and inserting after paragraph (2) the following:(3)Amount of payment to Indian tribe or tribal organization(A)In generalThe Secretary, in consultation with Indian tribes and tribal organizations, shall determine the amount of any grant to be made to each Indian tribe and tribal organization from the amount reserved under subparagraph (B) of this paragraph. Paragraphs (4) and (5) shall apply to grantees under this paragraph in the same manner in which the paragraphs apply to States.(B)Reservation of fundsThe Secretary shall reserve 2 percent of the amount made available by subsection (b)(6) for each fiscal year for grants under this paragraph.;(3)in subsection (c)—(A)in paragraph (1), by striking to States and inserting to States, Indian tribes, and tribal organizations;(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting and Indian tribes and tribal organizations after government; and(ii)in subparagraph (D), by inserting or Indian tribe or tribal organization, as the case may be after government;(C)in paragraph (4), by inserting or Indian tribe or tribal organization after a State the 1st place it appears; and(D)in paragraph (5)—(i)by inserting or Indian tribe or tribal organization after Each State; and(ii)by inserting or Indian tribe or tribal organization, as the case may be after the State; and(4)by adding at the end the following:(d)Definitions of Indian tribe and tribal organizationIn this section, the terms Indian tribe and tribal organization have the meanings given the terms in section 419..(c)Long-Term care ombudsman program grants and trainingSection 2043 of the Social Security Act (42 U.S.C. 1397m–2) is amended—(1)in subsection (a), by striking paragraph (2) and inserting the following:(2)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary to carry out this subsection—(A)$22,500,000 for fiscal year 2023; and(B)$30,000,000 for each of fiscal years 2024 and 2025.; and(2)in subsection (b), by striking paragraph (2) and inserting the following:(2)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $30,000,000 for each of fiscal years 2023 through 2025 to carry out this subsection..(d)Incentives for developing and sustaining structural competency in providing health and human services(1)In generalPart II of subtitle B of title XX of the Social Security Act (42 U.S.C. 1397m–5) is amended by adding at the end the following:2047.Incentives for developing and sustaining structural competency in providing health and human services(a)Grants to States To support linkages to legal services and medical legal partnerships(1)In generalWithin 2 years after the date of the enactment of this section, the Secretary shall establish and administer a program of grants to States to support the adoption of evidence-based approaches to establishing or improving and maintaining real-time linkages between health and social services and supports for vulnerable elders or in conjunction with authorized representatives of vulnerable elders, including through the following:(A)Medical-legal partnershipsThe establishment and support of medical-legal partnerships, the incorporation of the partnerships in the elder justice framework and health and human services safety net, and the implementation and operation of such a partnership by an eligible grantee—(i)at the option of a State, in conjunction with an area agency on aging;(ii)in a solo provider practice in a health professional shortage area (as defined in section 332(a) of the Public Health Service Act), a medically underserved community (as defined in section 399V of such Act), or a rural area (as defined in section 330J of such Act);(iii)in a minority-serving institution of higher learning with health, law, and social services professional programs;(iv)in a federally qualified health center, as described in section 330 of the Public Health Service Act, or look-alike, as described in section 1905(l)(2)(B) of this Act; or(v)in certain hospitals that are critical access hospitals, Medicare-dependent hospitals, sole community hospitals, rural emergency hospitals, or that serve a high proportion of Medicare or Medicaid patients.(B)Legal hotlines development or expansionThe provision of incentives to develop, enhance, and integrate platforms, such as legal assistance hotlines, that help to facilitate the identification of older adults who could benefit from linkages to available legal services such as those described in subparagraph (A).(2)State reportsEach State to which a grant is made under this subsection shall submit to the Secretary biannual reports on the activities carried out by the State pursuant to this subsection, which shall include assessments of the effectiveness of the activities with respect to—(A)the number of unique individuals identified through the mechanism outlined in paragraph (1)(B) who are referred to services described in paragraph (1)(A), and the average time period associated with resolving issues;(B)the success rate for referrals to community-based resources; and(C)other factors determined relevant by the Secretary.(3)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, evaluate the activities conducted pursuant to this subsection, which shall include a comparison among the States.(4)Report to the CongressEvery 4 years, the Secretary shall submit to the Congress a written report on the activities conducted under this subsection.(5)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $125,000,000 for each of fiscal years 2022 through 2025 to carry out this subsection.(6)Supplement not supplantSupport provided to area agencies on aging, State units on aging, eligible entities, or other community-based organizations pursuant to this subsection shall be used to supplement and not supplant any other Federal, State, or local funds expended to provide the same or comparable services described in this subsection.(b)Grants and training To support area agencies on aging or other community-Based organizations To address social isolation among vulnerable older adults and people with disabilities(1)GrantsThe Secretary shall make grants to eligible area agencies on aging or other community-based organizations for the purpose of—(A)conducting outreach to individuals at risk for, or already experiencing, social isolation or loneliness, through established screening tools or other methods identified by the Secretary;(B)developing community-based interventions for the purposes of mitigating loneliness or social isolation (including evidence-based programs, as defined by the Secretary, developed with multi-stakeholder input for the purposes of promoting social connection, mitigating social isolation or loneliness, or preventing social isolation or loneliness) among at-risk individuals;(C)connecting at-risk individuals with community social and clinical supports; and(D)evaluating the effect of programs developed and implemented under subparagraphs (B) and (C).(2)Training(A)In generalThe Secretary shall establish programs to provide and improve training for area agencies on aging or community-based organizations with respect to addressing and preventing social isolation and loneliness among older adults and people with disabilities.(B)Prioritization authorityFor purposes of connecting at-risk individuals with existing community social and clinical supports, the Secretary may, in carrying out subparagraph (A), prioritize models that incorporate training and service delivery in coordination with medical-legal partnerships.(3)EvaluationNot later than 3 years after the date of the enactment of this section and every 3 years thereafter, the Secretary shall submit to the Congress a written report which assesses the extent to which the programs established under this subsection address social isolation and loneliness among older adults and people with disabilities.(4)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary $62,500,000 for each of fiscal years 2022 through 2025 to carry out this subsection.(5)CoordinationThe Secretary shall coordinate with resource centers, grant programs, or other funding mechanisms established under section 411(a)(18) of the Older Americans Act (42 U.S.C. 3032(a)(18)), section 417(a)(1) of such Act (42 U.S.C. 3032F(a)(1)), or other programs as determined by the Secretary.(c)DefinitionsIn this section:(1)Area agency on agingThe term area agency on aging means an area agency on aging designated under section 305 of the Older Americans Act of 1965.(2)Social isolationThe term social isolation means objectively being alone, or having few relationships or infrequent social contact.(3)LonelinessThe term loneliness means subjectively feeling alone, or the discrepancy between one’s desired level of social connection and one’s actual level of social connection.(4)Social connectionThe term social connection means the variety of ways one can connect to others socially, through physical, behavioral, social-cognitive, and emotional channels.(5)Community-based organizationThe term community-based organization includes, except as otherwise provided by the Secretary, a nonprofit community-based organization, a consortium of nonprofit community-based organizations, a national nonprofit organization acting as an intermediary for a community-based organization, or a community-based organization that has a fiscal sponsor that allows the organization to function as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code..(2)Clarification that medical-legal partnerships are authorized adult protective services activitiesSection 2011 of such Act (42 U.S.C. 1397j) is amended—(A)in paragraph (2)(D), by inserting , including through a medical-legal partnership before the period; and(B)by redesignating paragraphs (16) through (22) as paragraphs (17) through (23), respectively, and inserting after paragraph (15) the following:(16)Medical-legal partnershipThe term medical-legal partnership means an arrangement in a health care or social services setting which integrates lawyers and social workers to address the needs of an individual patient related to social determinants of health, and to help clinicians, case managers, and social workers address structural problems at the root of many health inequities, including a multidisciplinary team integrated into such a setting to address the needs and establish and maintain structural competence within clinicians, case managers, and social workers to best address structural problems at the root of many health inequities..(e)Technical amendmentSection 2011(12)(A) of the Social Security Act (42 U.S.C. 1397j(12)(A)) is amended by striking 450b and inserting 5304.3.Assessment reports(a)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 2 years thereafter, the Secretary of Health and Human Services shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the programs, coordinating bodies, registries, and activities established or authorized under subtitle B of title XX of the Social Security Act (42 U.S.C. 1397l et seq.) or section 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)). Each such report shall assess the extent to which such programs, coordinating bodies, registries, and activities have improved access to, and the quality of, resources available to aging Americans and their caregivers to ultimately prevent, detect, and treat abuse, neglect, and exploitation, and shall include, as appropriate, recommendations to Congress on funding levels and policy changes to help these programs, coordinating bodies, registries, and activities better prevent, detect, and treat abuse, neglect, and exploitation of aging Americans.(b)AppropriationOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $5,000,000 for each of fiscal years 2022 through 2025 to carry out this section.